                            Case 3:17-cv-06124-RS Document 146 Filed 06/07/21 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez (pro hac vice)
                     2   600 Brickell Avenue, Suite 1600
                         Miami, FL 33131
                     3   T: 305.415.3000
                         F: 305.415.3001
                     4   annemarie.estevez@morganlewis.com

                     5   Stephanie Schuster (pro hac vice)
                         Patrick A. Harvey (pro hac vice)
                     6   1111 Pennsylvania Avenue NW
                         Washington, DC 20004
                     7   T: 202.739-3000
                         F: 202.739-3001
                     8   stephanie.schuster@morganlewis.com
                         patrick.harvey@morganlewis.com
                     9
                         Kathy H. Gao (CA Bar No. 259019)
                    10   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071
                    11   T: (213) 612-2500
                         F: (213) 612-2501
                    12   kathy.gao@morganlewis.com

                    13   Attorneys for Defendants
                    14
                                                 IN THE UNITED STATES DISTRICT COURT
                    15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                        SAN FRANCISCO DIVISION
                    16
                         SCOTT CRAWFORD,
                    17                                               Case No. 3:17-cv-02664-RS
                                                Plaintiff,
                    18                                               STIPULATED REQUEST FOR AN
                                        v.                           EXTENSION OF REPLY BRIEF
                    19                                               DEADLINES, AND STIPULATION
                         UBER TECHNOLOGIES, INC. and                 CONTINUING HEARING DATE FOR
                    20   RASIER, LLC,                                PLAINTIFFS’ MOTION TO STRIKE
                                                                     TESTIMONY OF NIRAJ PATEL
                    21                          Defendants.
                    22   STEPHAN NAMISNAK and FRANCIS
                         FALLS,                                      Case No. 3:17-cv-06124-RS
                    23
                                                Plaintiffs,          STIPULATED REQUEST FOR AN
                    24                                               EXTENSION OF REPLY BRIEF
                                        v.                           DEADLINES, AND STIPULATION
                    25                                               CONTINUING HEARING DATE FOR
                         UBER TECHNOLOGIES, INC. and                 PLAINTIFFS’ MOTION TO STRIKE
                    26   RASIER, LLC,                                TESTIMONY OF NIRAJ PATEL
                    27                          Defendants.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP             Case No-3:17-cv-02664-RS                        STIPULATED REQUEST FOR REPLY BRIEF
 ATTORNEYS AT LAW        Case No. 3:17-cv-06124-RS                                              EXTENSIONS
 WASHINGTON, D.C.
        Case 3:17-cv-06124-RS Document 146 Filed 06/07/21 Page 2 of 3



 1          Pursuant to Civil Local Rules 6-2(a), 7-7, and 7-12, Plaintiffs Scott Crawford, Stephan

 2   Namisnak, and Francis Falls, and Defendants Uber Technologies, Inc. and Rasier, LLC, hereby

 3   make a stipulated request for an order extending the deadlines for the parties to file certain reply

 4   briefs from June 9 to June 16, and stipulate to continue the hearing on Plaintiffs’ Motion to Strike

 5   Testimony of Niraj Patel (Crawford, ECF No. 170, Namisnak, ECF No. 139) from July 8, 2021 to

 6   July 15, 2021, the date the other pending motions will be heard.

 7          Under the operative scheduling order (Crawford, ECF No. 136) and Civil Local Rule 7-

 8   3(c), the following reply briefs are currently due on June 9:

 9              x   Plaintiffs’ reply to Defendants’ opposition to Plaintiffs’ Motion for Summary

10                  Judgment (Crawford, ECF No. 148);

11              x   Defendants’ reply to Plaintiffs’ opposition to Defendants’ Motion for Summary

12                  Judgment (Crawford, ECF No. 156; Namisnak, ECF No. 126);

13              x   Defendants’ reply to Plaintiffs’ opposition to Defendants’ Motion to Exclude

14                  Testimony of Meera Joshi Under FRE 702 (Crawford, ECF No. 152; Namisnak,

15                  ECF No. 122);

16              x   Defendants’ reply to Plaintiffs’ opposition to Defendants’ Motion to Exclude

17                  Testimony of Dr. James M. Cooper Under FRE 702 (Crawford, ECF No. 154;

18                  Namisnak, ECF No. 124);

19              x   Plaintiffs’ reply to Defendants’ opposition to Plaintiffs’ Motion to Strike Testimony

20                  of Niraj Patel (Crawford, ECF No. 170, Namisnak, ECF No. 139).

21          For the reasons included in the accompanying declaration of Stephanie Schuster, the parties

22   submit that good cause exists to extend the deadlines for the aforementioned reply briefs by one

23   week from June 9 to June 16, and that the modest extension will not have a material impact on the

24   schedule of the case.

25          WHEREFORE, it is hereby STIPULATED AND AGREED, that the deadlines for the reply

26   briefs identified above are extended from June 9 to June 16, and the hearing date for Plaintiffs’

27   Motion to Strike Testimony of Niraj Patel is continued from July 8, 2021 to July 15, 2021.

28
     Case No-3:17-cv-02664-RS                                    STIPULATED REQUEST FOR REPLY BRIEF
     Case No. 3:17-cv-06124-RS
                                                      1                                 EXTENSIONS
        Case 3:17-cv-06124-RS Document 146 Filed 06/07/21 Page 3 of 3



 1
      Dated: June 6, 2021                                Respectfully submitted,
 2

 3
      BIZER AND DEREUS, LLC                              MORGAN, LEWIS & BOCKIUS LLP
 4
      By:     /s/ Garret Dereus                          By:    /s/ Anne Marie Estevez
 5            Garret DeReus                                     Anne Marie Estevez
              Andrew Bizer                                      Stephanie Schuster
 6
                                                                Patrick Harvey
 7    AQUA TERRA AERIS LAW GROUP                                Clara Kollm
                                                                Kathy H. Gao
 8    By:     /s/ William Most
              William Most                               Attorneys for Defendants
 9
      Attorneys for Plaintiffs
10

11
                                 LOCAL CIVIL RULE 5-1(i) Certification
12
     I hereby certify that concurrence in the filing of the document has been obtained from each of the
13
     other Signatories on this document.
14
                                                 s/Anne Marie Estevez
15

16
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18                 7 2021
      Dated: June ___,                                   _______________________________
19                                                       RICHARD SEEBORG
                                                         United States District Judge
20

21

22

23

24

25

26

27

28
     Case No-3:17-cv-02664-RS                                    STIPULATED REQUEST FOR REPLY BRIEF
     Case No. 3:17-cv-06124-RS
                                                     2                                  EXTENSIONS
